        Case 1:17-cv-02789-KPF Document 147 Filed 09/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROCKY DEFILIPPO,

                            Plaintiff,

                     -v.-                            17 Civ. 2789 (KPF)

 NATIONAL RAILROAD PASSENGER                               ORDER
 CORPORATION and ABM JANITORIAL
 SERVICES NORTHEAST, INC.,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Southern District of New York has reconfigured courtrooms and

other spaces in its courthouses to allow civil jury trials to proceed as safely as

possible during the COVID-19 pandemic. Under the centralized calendaring

system currently in place, the Clerk’s Office schedules up to three jury trials to

begin on each day of jury selection: a primary case and up to two back-up

cases that may proceed in its place if the primary case does not go forward.

The Clerk’s Office places additional back-up cases on a weekly trial-ready

calendar, which cases may proceed on any day that week if the primary case

and two back-up cases do not go forward. On June 8, 2021, the parties

informed the Court that they wished to proceed to trial during either October or

November 2021. (See Dkt. #144). The Court accordingly ordered that trial

would commence on October 18, 2021 (Dkt. #145), and proceeded to request a

jury trial for that date.

      The Clerk’s Office has now notified the Court that this case has been

placed on the trial-ready calendar for the week of October 18, 2021, but that it
       Case 1:17-cv-02789-KPF Document 147 Filed 09/01/21 Page 2 of 2




has not been given either a firm trial date or an assigned courtroom. The

parties should be prepared to proceed to trial during that week. If the case

cannot proceed during the scheduled week, the parties must notify the Court

as soon as possible so that the Clerk’s Office may adjust the trial-ready

calendar accordingly.

      The Court has previously entered a schedule for pretrial submissions.

(See Dkt. #145). The parties should plan to adhere to the deadlines set forth in

the Court’s prior Order.

      SO ORDERED.

Dated: September 1, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                        2
